DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul D. Tietz on October 26, 2021.
The application has been amended as follows: 
In the Claims:
	Rewrite Claim 14 as indicated below.

Claim 14. (Currently amended) A method for suppressing a disease caused by a plant pathogenic fungus, wherein said method comprises applying a composition comprising a Methylobacterium strain comprising NLS0089 (NRRL B-50933) to a plant or a plant part in an amount that provides for reduction of incidence and/or severity of disease caused by said plant pathogenic fungus in said plant, plant part, or a plant grown from the plant part relative to incidence and/or severity of disease in a control plant, control plant part, or control plant grown from the control plant part that had not received an application of said composition, Rhizoctonia sp., a Fusarium sp., a Pythium sp., a Septoria sp., a Cercospora sp., and a Sclerotinia sp.

Rewrite Claim 15 as indicated below.
Claim 15. (Currently amended) The method of claim 14, wherein said composition further comprises Methylobacterium strain NLS0017 (NRRL B-50931) and/or Methylobacterium strain NLS0020 (NRRL B-50930). 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments to claim 14 to add the limitation of the currently claimed plant pathogenic fungus and the secondary considerations provided in the original specification are convincing that a composition comprising Methylobacterium strain NLS0089 (NRRL B-50933) unexpectedly suppresses pathogenic fungus on plants. The data in the original specification demonstrates that Methylobacterium NLS0089 (NRRL B-50933) provides significantly better disease suppression of the claimed plant pathogenic fungus than other Methylobacterium strains, as evidenced by the data on page 57 in Table 7 of the original specification. One of ordinary skill in the art would have expected all the Methylobacterium strains to provide the same Disease Index. However, the data shows that NLS0089 provides a significantly less Disease Index when compared to other Methylobacterium species that are taught by the prior art teachings of DiDonato et al. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant is advised that the allowed claims have been renumbered as set forth below:
New claim number at allowance
Original claim number
1
14
2
15
3
2
4
16
5
17
6
18
7
19
8
21
9
25
10
32
11
33
12
37
13
38
14
42
15
43
16
44
17
45
18
46
19
47
20
48
21
49
22
50
23
51


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        


/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616